FILED
                           NOT FOR PUBLICATION
                                                                            FEB 09 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEVEN R. BRIGGS,                                No. 13-35893

              Plaintiff - Appellant,             D.C. No. 1:12-cv-02117-MC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted February 5, 2016**

Before: THOMAS, Chief Judge, D. W. NELSON, and LEAVY, Circuit Judges.

      Steven R. Briggs appeals pro se the district court’s judgment affirming the

decision of the Commissioner of Social Security, finding him not disabled within

the meaning of the Social Security Act, except for a closed period of time from


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
September 7, 2006 through January 18, 2008. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012), and we affirm.

      Briggs challenges the accuracy of the administrative record. More

specifically, Briggs contends that the district court erred in not investigating his

allegation that the transcript of his hearing before the administrative law judge

(“ALJ”) was altered to delete the ALJ’s ruling regarding Briggs’s period of

disability. Both the hearing transcript and the entire administrative record were

certified as accurate and complete. See 28 U.SC. § 753(b) (stating that a certified

transcript is “deemed prima facie a correct statement of the testimony”). Briggs’s

bare assertion that the hearing transcript was altered is not sufficient to undercut

the presumptive accuracy of that record. See Abatino v. United States, 750 F.2d
1442, 1445 (9th Cir. 1985) (noting that appellants have the burden of proof

regarding the accuracy of the appellate record supporting their appeal).

      Substantial evidence supports the ALJ’s determination that Briggs

experienced a change in his residual functional capacity, an increase in his ability

to do work, and therefore a medical improvement as of January 19, 2008. See

Molina 674 F.3d at 1110-11.

      AFFIRMED.


                                           2